 


109 HR 5527 RH: Mark-to-Market Extension Act of 2006
U.S. House of Representatives
2006-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 327
109th CONGRESS 2d Session 
H. R. 5527
[Report No. 109–572] 
IN THE HOUSE OF REPRESENTATIVES 
 
June 6, 2006 
Mr. Ney (for himself, Ms. Waters, Mr. Gerlach, and Mr. Frank of Massachusetts) introduced the following bill; which was referred to the Committee on Financial Services 
 

July 17, 2006
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic

A BILL 
To extend the authority of the Secretary of Housing and Urban Development to restructure mortgages and rental assistance for certain assisted multifamily housing. 
 
 
1.Short titleThis Act may be cited as the Mark-to-Market Extension Act of 2006. 
2.ReauthorizationSection 579 of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C. 1437f note) is amended— 
(1)in subsection (a)(1), by striking October 1, 2006 and inserting October 1, 2011; and 
(2)in subsection (b), by striking October 1, 2006 and inserting October 1, 2011. 


1.Short titleThis Act may be cited as the Mark-to-Market Extension Act of 2006.
2.ReauthorizationSection 579 of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C. 1437f note) is amended—
(1)in subsection (a)(1), by striking October 1, 2006 and inserting October 1, 2011; and
(2)in subsection (b), by striking October 1, 2006 and inserting October 1, 2011.
3.Exception rentsSection 514(g)(2)(A) of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C. 1437f note) is amended by striking five percent and inserting nine percent.
4.Period of eligibility for nonprofit debt reliefSection 517(a)(5) of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C. 1437f note) is amended by inserting before the period at the end the following: : Provided, That if such purchaser acquires such project subsequent to the date of recordation of the affordability agreement described in section 514(e)(6), (A) such purchaser must acquire such project on or before the later of (i) five years after the date of recordation of the affordability agreement and (ii) two years after the date of enactment of this title; and (B) the Secretary must have received, and determined acceptable, such purchaser’s application for modification, assignment or forgiveness prior to such purchaser’s acquisition of the project.
5.DefinitionsSection 512 of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C. 1437f note) is amended by adding at the end the following new paragraph:

(20)Disaster-damaged eligible projectThe term disaster-damaged eligible project means an eligible multifamily housing project—
(A)that is located in a county that was declared a major disaster area on or after January 1, 2005, by the President pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq);
(B)whose owner carried casualty and liability insurance covering such project in amounts required by the Secretary;
(C)that suffered damages not covered by such insurance that the Secretary determines are likely to exceed $5,000 per unit in connection with the natural disaster that was the subject of such designation; and
(D)whose owner requests restructuring within two years following the date that such damages were incurred.Disaster-damaged eligible projects shall be eligible without regard to the relationship between rent level for the assisted units and comparable market rents..
6.Disaster-damaged eligible projects
(a)Market rent determinationsSubparagraph (B) of section 514(g)(1) of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C. 1437f note) is amended to read as follows:

(B)if those rents cannot be determined—
(i)with respect to a disaster-damaged eligible project, are equal to 100 percent of the fair market rents for the relevant market area (in effect at the time of such disaster); and
(ii)with respect to other eligible multifamily housing projects, are equal to 90 percent of the fair market rents for the relevant market area..
(b)Owner InvestmentSection 517(c) of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C. 1437f note) is amended by adding at the end the following new paragraph:

(3)Properties damaged by natural disastersWith respect to a disaster-damaged eligible project, the owner contribution toward rehabilitation needs shall be determined in accordance with paragraph (2)(C)..
 

July 17, 2006
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
